The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McIntosh (US Patent No. 1,927,463) in view of Schaenzer (US Patent No. 4,325,282) and Kullen (DE 19501857 C1).
(Claims 1, 5 and 17) McIntosh discloses an abutment tool set that includes of a milling cutter (d) having a rotational axis running longitudinally through the milling cutter and a sleeve (b).  The sleeve (b) includes a supporting face for supporting on a workpiece (Figs 1, 2 - surface opposite to cylindrical bore (c) of sleeve).  The cutting edges, evenly offset from the rotational axis (Fig. 3), form a recess and cut an outside diameter shape to the workpiece (Figs. 1, 2), but the reference does not explicitly disclose the claimed cutting edge configuration or an abutment face on the milling cutter.
Schaenzer discloses an abutment tool set that includes of a milling cutter (11) having a rotational axis running longitudinally through the milling cutter and a sleeve (10).  The milling cutter includes an abutment face (22) that extends towards the sleeve.  The sleeve includes a supporting face for supporting an abutment of a work piece (Figs 1-3).  At a time prior to filing it would have been obvious for a person having ordinary skill in the art to provide the milling 
Kullen discloses a cutting edge (4) forming a recess at a front face of the milling tool and for cutting an outside diameter of a workpiece (Figs. 1-3).  The recess is formed by a straight cutting edge perpendicular to the rotational axis which then leads to a fillet cutting edge which further leads to a straight cutting edge parallel to the rotational axis of the milling cutter for shaping by the recess the outer area of the front face (Figs. 2, 3).  The fillet cutting edge forms a radius on an outside diameter of the workpiece (Figs. 2, 3).  At a time prior to filing it would have been obvious to a person having ordinary skill in the art to provide the milling cutter disclosed in McIntosh with a recess formed in the shape by the cutting edge formation as taught by Kullen in order to trim a top portion of a workpiece, provide a rounded corner to a workpiece and also deburr the outside diameter of a workpiece.  The resulting recess having the bell-shaped element for shaping as claimed.  The tool set is capable of use on a work piece having marks on the tube-shaped of the work piece.
(Claim 2) The sleeve is separate from the milling cutter and is capable of being an exchangeable part (McIntosh Figs. 1, 2).  The milling cutter is capable of being inserted partially into the sleeve such that the external diameter of the milling cutter fits the internal diameter of the sleeve in a clearance fit (McIntosh Figs. 1, 2).
(Claim 3) The sleeve (b) has a base that includes a guide hole (f), wherein the guide hole (f) is capable of being encompassing a tube-shaped portion of the work piece (McIntosh Figs. 1-3).  The sleeve (b) supports the milling cutter (d) on a collar of the work piece (McIntosh Figs. 1, 2).
(Claim 4) The milling cutter (d) is configured as a multi-point milling cutter (Figs. 1-3).  The milling cutter (d) is capable of overlapping a tube-shaped portion of the work piece from the top of the workpiece (McIntosh Figs. 1, 2).
(Claim 6) The milling cutter (d) includes a work portion (McIntosh Figs. 1, 2) and a shank (e).  The modified milling cutter transitions to the shank via the abutment face.  In the modified milling cutter, the work portion has a height that is smaller than the height of the sleeve (b) starting from the base (McIntosh Figs. 1, 2).
(Claim 7) The sleeve (b) is capable of producing a larger friction with respect to a tube-shaped portion of the work piece than with respect to the milling cutter (McIntosh Figs. 1, 2).
(Claim 9) The milling cutter is a manual milling cutter (McIntosh Figs. 1, 2).
(Claim 16) The multi-point cutter has three cutting edges (McIntosh Figs. 1-3).
Response to Arguments
Applicant's arguments filed January 19, 2021 have been fully considered but they are not persuasive.  Applicant argues that the prior art of record fails to disclose a recess having the cutting edges as claimed because the edge in McIntosh and Schaenzer, respectively, is an angular edge, not a straight edge as claimed.  Applicant then contends that the prior art does not show a cutting edge for cutting only the outer areas of an abutment.  Furthermore, Applicant argues that one of ordinary skill would not have been led to the combination of references because the combination would not have led to the claimed invention without hindsight gleamed from Applicants’ own disclosure.  Examiner disagrees.
It is worth noting that the claim merely recites to a straight edge then a fillet edge and then another straight edge that is parallel to the axis of rotation.  There is no requirement that the first recitation to a straight edge not be on an angle.  Moreover, there is no claim limitation .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN C RUFO/Primary Examiner, Art Unit 3722